J-E02004-17
                              2018 PA Super 166


COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                    v.

DENNIS ANDREW KATONA

                         Appellant                  No. 1995 WDA 2014


          Appeal from the Judgment of Sentence November 10, 2014
            In the Court of Common Pleas of Westmoreland County
              Criminal Division at No(s): CP-65-CR-0002549-2011


BEFORE: GANTMAN, P.J., BENDER, P.J.E., BOWES, J., SHOGAN, J.,
        LAZARUS, J., OLSON, J., OTT, J., STABILE, J. AND DUBOW, J.

OPINION BY BOWES, J.:                                 FILED JUNE 14, 2018

      Dennis Andrew Katona appeals from the judgment of sentence of forty

to eighty months incarceration, imposed following his stipulated non-jury

trial convictions for two counts of possession with intent to deliver and two

counts of possession of a controlled substance.        Appellant attacks the

constitutionality of the search warrant, which led to the recovery of drugs,

currency, and other items, as well as the sufficiency of the evidence.    We

affirm.

      The facts germane to Appellant’s issues largely concern the affidavit of

probable cause for the anticipatory search warrant, which was executed at

Appellant’s residence on June 29, 2011.       That application set forth the

following. Beginning in 2009, the Pennsylvania State Police (“PSP”) utilized

a confidential informant (“CI”) who was a member of the Pagan Motorcycle
J-E02004-17



Club, and who had previously provided reliable information.             On April 28,

2011, the CI informed the lead investigator, Pennsylvania State Police

Trooper Matthew Baumgard, that Appellant, whom the CI identified as a

member of the Pagan Motorcycle Club, unexpectedly arrived at his home and

offered to sell him three one-half ounce packages of cocaine for $650 per

package. The CI declined, stating that he had just purchased cocaine from

“Tony” and was dissatisfied with the quality.                The CI contacted the

authorities to report this development.

        On May 16, 2011, the CI informed Trooper Baumgard that Appellant

had invited him to Appellant’s home. Upon arrival, Appellant showed the CI

one-half pounds of cocaine. Appellant said he obtained the package due to

the CI’s dissatisfaction with Tony’s product, and offered him the entire

package in exchange for $5,000 paid over time. The CI agreed and took the

cocaine, which he then turned over to the authorities.

        Based on this information, the authorities applied for an order

authorizing     a   consensual     wiretap     of   conversations   occurring   inside

Appellant’s residence pursuant to 18 Pa.C.S. § 5704(2)(iv), with the CI

agreeing to wear a recording device.1 The order was granted later that day,

and, significant to Appellant’s challenges on appeal, authorized continuous

____________________________________________


1   The statutory text is set forth in the writing, infra.




                                           -2-
J-E02004-17



interception of all in-home conversations for a period of thirty days.       The

Commonwealth also obtained an extension of the order after the thirty days

expired.

       Thereafter, the CI made several visits to Appellant’s home and

recorded the ensuing conversations. On May 16, 20, 25, and 31, 2011, the

CI went to Appellant’s home and delivered cash provided by the authorities

to Appellant in installments.         Officers surveilled Appellant’s home during

each meeting, and met with the CI afterwards to discuss what occurred and

retrieve the recordings.

       Next, on June 9, 2011, Appellant gave the CI two more ounces of

cocaine in exchange for his agreement to deliver payment over time.

Additionally, Appellant offered to sell the CI methamphetamine for $1,300

per ounce.     Later that evening, Appellant arrived at the CI’s doorstep and

delivered the methamphetamine.

       On June 13, 2011, the CI paid cash to Appellant for the cocaine that

was supplied on June 9, 2011.           Additionally, on June 15, 2011, Appellant

supplied more cocaine, which the CI then paid for on June 20, 2011.2

Similarly, on June 22, 2011, Appellant gave the CI more cocaine at

Appellant’s residence.

____________________________________________


2 The June 15, 2011 delivery of cocaine occurred in a Home Depot parking
lot instead of Appellant’s residence.



                                           -3-
J-E02004-17



     On June 27, 2011, the CI visited Appellant’s home and paid for the

cocaine received five days prior.   During this meeting, Appellant indicated

that he would once again have a quantity of cocaine and methamphetamine

available for pickup on June 29, 2011.      On the basis of the foregoing

information, Trooper Baumgard requested an anticipatory search warrant for

Appellant’s home, which was to be executed upon Appellant’s contact with

the CI on the 29th.

     On June 29, 2011, Appellant called the CI and informed him that he

was at home.    Trooper Baumgard authorized the execution of the search

warrant, which yielded the following items from the master bedroom: a

United American bank bag containing drugs, a briefcase containing drugs in

a separate bank bag, a digital scale, and a black accordion file next to the

bed containing documents and mail establishing that Appellant and his wife

lived at the home. A total of 84.2 grams of cocaine was seized in addition to

99.64 grams of methamphetamine. The parties stipulated to the recovery of

these items following the search warrant, as well as to expert testimony

that, based on all the circumstances, the drugs were possessed with the

intent to deliver. Appellant was found guilty of all charges and received the

aforementioned sentence.    Appellant presents the following issues for our

review.

     I. Whether the June 29, 2011 search warrant for Appellant's
     home was rendered invalid because it relied almost exclusively
     on an order or search warrant as described in Commonwealth

                                    -4-
J-E02004-17



      v. Brion, 539 Pa. 256, 652 A.2d 287 (1994) and as codified in
      18 Pa.C.S. § 5704(2)(iv) which order or warrant allowed for,
      inter alia, unlimited intercepts over a period of thirty days, as
      opposed to allowing only a single intercept?

      II. Whether the June 29, 2011 search warrant was invalid
      because it failed to meet the specific requirements of an
      anticipatory warrant?

      III. Whether the Commonwealth presented sufficient evidence of
      possession to sustain the conviction against appellant?

Appellant’s brief at 3.

      We address Appellant’s third issue first, since a successful sufficiency

of the evidence charge requires discharge. Commonwealth v. Toritto, 67

A.3d 29 (Pa.Super. 2013). Our standard of review is well-settled. Whether

the evidence was sufficient to sustain the charge presents a question of law.

Our standard of review is de novo and our scope of review is plenary.

Commonwealth v. Walls, 144 A.3d 926 (Pa.Super. 2016). In conducting

our inquiry, we

      examine whether the evidence admitted at trial, and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, support the
      jury's finding of all the elements of the offense beyond a
      reasonable doubt. The Commonwealth may sustain its burden by
      means of wholly circumstantial evidence.

Commonwealth v. Doughty, 126 A.3d 951, 958 (Pa. 2015).

      Herein, Appellant’s sufficiency challenge is limited to whether the

Commonwealth presented sufficient facts to sustain a finding that he

possessed the drugs beyond a reasonable doubt. Appellant argues that the



                                    -5-
J-E02004-17



evidence only establishes that he was present in the same residence where

the drugs were found. It is true that mere presence cannot sustain a finding

of possession. However, the Commonwealth is not required to show actual

physical possession of the drugs.           Constructive possession is sufficient,

which

        is an inference arising from a set of facts that possession of the
        contraband     was    more      likely   than   not.  We     have
        defined constructive possession as “conscious dominion.” We
        subsequently defined “conscious dominion” as the power to
        control the contraband and the intent to exercise that control. To
        aid application, we have held that constructive possession may
        be established by the totality of the circumstances.

Commonwealth v. Muniz, 5 A.3d 345, 348–49 (Pa.Super. 2010) (citation

omitted); Commonwealth v. Harvard, 64 A.3d 690, 699 (Pa.Super. 2013)

(“In order to prove that a defendant had constructive possession of a

prohibited item, the Commonwealth must establish that the defendant had

both the ability to consciously exercise control over it as well as the intent to

exercise such control.”). The intent to exercise control over a piece of

contraband     can    be   proven    by    circumstantial   evidence   and    all   the

circumstances in question. Muniz, supra.

        Appellant    argues   that   the    Commonwealth      could    not   establish

possession because he was merely present and “there is no evidence

regarding how long [Appellant] had been at the residence prior to law

enforcement’s arrival.” Appellant’s brief at 54 (emphasis in original). We do

not find that this fact precludes a finding of possession. It would be rather

                                           -6-
J-E02004-17



remarkable to conclude that an unknown party secreted, without Appellant’s

knowledge, approximately 200 grams worth of drugs in his master bedroom.

Additionally, Appellant highlights that his wife was present, suggesting that

she   may   have   possessed   the   drugs   without   Appellant’s   knowledge.

However, our law holds that two persons may constructively possess the

same item. See Commonwealth v. Macolino, 469 A.2d 132 (Pa. 1983)

(constructive possession in one defendant where both husband and wife had

equal access to an area where the contraband was found); Commonwealth

v. Valette, 613 A.2d 548, 550 (Pa. 1992) (“Constructive possession may be

found in one or more actors where the item in issue is in an area

of joint control and equal access.”). We find that, when viewed in the light

most favorable to the Commonwealth, the totality of the circumstances

established that Appellant constructively possessed the drugs.

      We now address Appellant’s averment that the search warrant was

defective. “The ultimate issue in a suppression hearing is whether the police

officer affiants had probable cause at the time they applied for a search

warrant.” Commonwealth v. Luton, 672 A.2d 819 (Pa.Super. 1996).

      [T]he Commonwealth has the burden of proving that the facts
      presented to the magistrate demonstrate probable cause. The
      standard for evaluating whether probable cause exists for the
      issuance of a search warrant is the “totality of the
      circumstances” test as set forth in Illinois v. Gates, 462 U.S.
      213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983), which was adopted
      by the Pennsylvania Supreme Court in Commonwealth v.
      Gray, 509 Pa. 476, 484, 503 A.2d 921, 925 (1985). A
      magistrate is to make a “practical, common-sense decision

                                     -7-
J-E02004-17



        whether, given all the circumstances set forth in the affidavit
        before him, including the ‘veracity’ and ‘basis of knowledge’ of
        persons supplying hearsay information, there is a fair probability
        that contraband or evidence of a crime will be found in a
        particular place.” The information offered to establish probable
        cause must be viewed in a common sense, non-technical manner
        and deference must be given to the issuing magistrate. It must
        be remembered that probable cause is based on a finding of the
        probability of criminal activity, not a prima facie showing of
        criminal activity.

Id. at 821-22 (some citations omitted).

        Appellant’s primary issue concerns whether the warrant application

could    lawfully    include      the        information         learned   from     the   in-home

conversations which were recorded by the CI.                           Appellant challenges the

statutory authorization for the consensual recordings, which Appellant

maintains were necessary to sustain the warrant.                              “When the . . .

paragraphs which specifically rely upon the illegal in-home intercepts are

redacted     from    the    affidavit,           no    present     probable    cause      exists[.]”

Appellant’s brief at 33 (emphasis in original).

        We   agree     that      if        the   information       gleaned    from      Appellant’s

conversations       with   the        CI    was       obtained    in   violation   of   Appellant’s

constitutional rights, those portions must be excised from the warrant. See

Commonwealth. v. Gindlesperger, 706 A.2d 1216, 1224 (Pa.Super.

1997), affirmed, 743 A.2d 898 (Pa. 1999) (use of thermal imaging device

was unconstitutional search and therefore that information must be omitted

when examining whether search warrant was valid). Appellant’s challenge



                                                  -8-
J-E02004-17



to the recordings relies on both statutory and constitutional grounds.         We

first turn our attention to the Wiretapping and Electronic Surveillance Control

Act (hereinafter “the Act”), 18 Pa.C.S. §§ 5701-5782.

                                          I

                                 The Wiretap Act

      The   Act      prohibits   the   intentional   interception   of   any   oral

communication unless all parties consent to the recording.           18 Pa.C.S. §

5703. The Act sets forth a number of exceptions, including an exception for

consensual interceptions authorized by one party to the conversation,

subject to the following requirements:

      It shall not be unlawful and no prior court approval shall be
      required under this chapter for:

            ....

      (2) Any investigative or law enforcement officer or any person
      acting at the direction or request of an investigative or law
      enforcement officer to intercept a wire, electronic or oral
      communication involving suspected criminal activities, including,
      but not limited to, the crimes enumerated in section 5708
      (relating to order authorizing interception of wire, electronic or
      oral communications), where:

      (i) Deleted.

      (ii) one of the parties to the communication has given
      prior consent to such interception. However, no interception
      under this paragraph shall be made unless the Attorney General
      or a deputy attorney general designated in writing by the
      Attorney General, or the district attorney, or an assistant district
      attorney designated in writing by the district attorney, of the
      county wherein the interception is to be initiated, has reviewed



                                        -9-
J-E02004-17



       the facts and is satisfied that the consent is voluntary and has
       given prior approval for the interception[.]

              ....

       (iv) the requirements of this subparagraph are met. If an oral
       interception otherwise authorized under this paragraph will take
       place in the home of a nonconsenting party, then, in addition to
       the requirements of subparagraph (ii), the interception shall not
       be conducted until an order is first obtained from the president
       judge, or his designee who shall also be a judge, of a court of
       common pleas, authorizing such in-home interception, based
       upon an affidavit by an investigative or law enforcement officer
       that establishes probable cause for the issuance of such an
       order[.]

18 Pa.C.S. § 5704 (emphasis added).3 Therefore, § 5704(2)(ii) permits the

recording of a conversation when only one party consents, if approved by an

authorized prosecutor. However, when that recording is to take place inside

a   home,    additional    requirements        are   imposed   as   established   by   §

5704(2)(iv); namely, that the president judge of a court of common pleas

must authorize the intercept after probable cause has been established. We

have previously stated that this statutory amendment codified the holding of

Commonwealth v. Brion, 652 A.2d 287 (Pa. 1994), discussed in detail

infra. See Commonwealth v. Fetter, 770 A.2d 762, 766 (Pa.Super. 2001)

(“In response to Brion the Legislature amended the Wiretap Act to include §

5704(2)(iv)[.]”).

____________________________________________


3For ease of reference, we refer to the consensual recordings at issue as a
wiretap.



                                          - 10 -
J-E02004-17



       In contrast, a nonconsensual intercept, i.e. one where all parties to the

conversation are ignorant of monitoring by law enforcement, is not an

exception to the Act and requires approval by the Superior Court of

Pennsylvania. Authorized prosecutors can make application with this Court

“for an order authorizing the interception of a wire, electronic or oral

communication . . . when such interception may provide evidence of the

commission”      of   certain    enumerated    offenses.   18   Pa.C.S.   §   5708.

Additionally, orders permitting nonconsensual wiretaps pursuant to § 5708

require the Commonwealth to establish, inter alia, that “other normal

investigative procedures with respect to the offense have been tried and

have failed, or reasonably appear to be unlikely to succeed if tried or are too

dangerous to employ.” 18 Pa.C.S. § 5709. Orders granted by this Court are

subject to the timing provisions set forth at 18 Pa.C.S. § 5712:

       (b) Time limits.--No order entered under this section shall
       authorize the interception of any wire, electronic or oral
       communication for a period of time in excess of that necessary
       under the circumstances. . . . No order entered under this
       section shall authorize the interception of wire, electronic
       or oral communications for any period exceeding 30 days.
       The 30-day period begins on the day on which the investigative
       or law enforcement officers or agency first begins to conduct an
       interception under the order, or ten days after the order is
       entered, whichever is earlier.

18 Pa.C.S. § 5712 (emphasis added).4
____________________________________________


4 The Act refers to orders obtained under “this section.” In context, the
statute is referring to nonconsensual wiretap orders granted by the Superior
(Footnote Continued Next Page)


                                          - 11 -
J-E02004-17



                                           II

                             The Parties’ Arguments

       Appellant acknowledges that as a matter of statutory analysis, §

5704(2)(iv) imposes no time limit on consensual wiretaps.            However, he

notes that the statute refers to an interception in the singular, and,

consistent with pronouncements from our Supreme Court, as well as from

the United States Supreme Court, he maintains that the Act therefore

authorizes only one intercept as a matter of both constitutional and statutory

law.    “[T]he statute governing in-home consensual intercepts, like the

Supreme Court decision in Brion, intended the warrant/order to be for a

single intercept.” Appellant’s brief at 26 (emphasis added). As such, the

order authorizing the consensual wiretap permitted one recording, i.e., the

first recording.5 Appellant analogizes all recordings after the first to multiple

executions of one search warrant.              Consequently, Appellant views each

subsequent recording as an unconstitutional search without prior judicial

approval.

(Footnote Continued) _______________________

Court. With respect to consensual wiretaps, like those at issue herein, those
recordings are deemed to “not be unlawful” and are considered exceptions to
the Act.

5 The trial court determined that the order was valid because it complied
with the statutory mandate, and addressed Appellant’s constitutional
challenge in cursory fashion.




                                         - 12 -
J-E02004-17



      In supporting their respective positions, the parties’ briefs extensively

discuss Brion and the statutory differences between consensual and

nonconsensual wiretaps. For example, the Commonwealth argues that if the

Act permits a nonconsensual wiretap for thirty days, then it necessarily

follows that a consensual recording is likewise constitutionally permissible for

at least the same length.        Moreover, the Commonwealth states that

Appellant’s interpretation places an onerous burden on law enforcement, as

the Commonwealth would have to seek new orders if the target happened to

exit and re-enter his residence while the consenting party was on site.

Appellant responds that the Commonwealth’s argument misses the mark,

since a nonconsensual wiretap order imposes more stringent requirements,

including the need for the Commonwealth to demonstrate that normal

investigative techniques have failed or are too dangerous to employ.         In

Appellant’s view, the Commonwealth effectively obtained a § 5708 wiretap

order while sidestepping the requirements applicable to such orders.

      Finally, the Commonwealth advances the position that the search

warrant does not rely on the actual recordings, and states that “even if no

recording device had been used in this case at all, the observations of the

Troopers and the information relayed to them by the CI . . . would still have




                                     - 13 -
J-E02004-17



established probable cause[.]” Commonwealth’s brief at 12.6 In response,

Appellant counters that “there is no way to ascertain to what extent the

affiant may have relied on what he heard on the illegally obtained and

recorded intercepts[.]” Appellant’s reply brief at 5.

       We agree with the Commonwealth with respect to its latter position,

and affirm on that basis. See Commonwealth v. O'Drain, 829 A.2d 316,

322, n.7 (Pa.Super. 2003) (we may affirm if there is any basis on the record

to support the trial court's action, even if we rely on a different basis). In

reaching this conclusion, we find that the parties have largely overlooked a

critical distinction between the voluntary disclosure of information versus the

recording of same. In truth, Appellant seeks to suppress information, not

the recordings. For the reasons that follow, we find that this is not a mere

technical distinction and is outcome determinative. We therefore decline to

reach Appellant’s constitutional argument that the Act permits only one in-

home intercept.

                                               III

                            Constitutional Protections

____________________________________________


6 The Commonwealth’s argument suggests that the affidavit of probable
cause was sufficient even in the absence of the statements as captured on
tape, whereas we find that we may consider Appellant’s statements. “The
portion of the affidavit that relied upon the contents of the in-home
recordings was almost vanishingly small and probable cause continues to
exist even if it is excised from the affidavit.” Commonwealth’s brief at 13.



                                          - 14 -
J-E02004-17



       We    begin    by   discussing     whether   and   when   citizens   have   a

constitutional interest in private conversations, as protected by the Fourth

Amendment to the United States Constitutions or Article I, Section 8 of the

Pennsylvania Constitution. Article I, Section 8 provides:

       The people shall be secure in their persons, houses, papers and
       possessions from unreasonable searches and seizures, and no
       warrant to search any place or to seize any person or things
       shall issue without describing them as nearly as may be, nor
       without probable cause, supported by oath or affirmation
       subscribed to by the affiant.

Pa. Const. Art. I, § 8.          The Fourth Amendment’s text is similar, and

provides:

       The right of the people to be secure in their persons, houses,
       papers, and effects, against unreasonable searches and seizures,
       shall not be violated, and no Warrants shall issue, but upon
       probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons
       or things to be seized.

U.S. Const. Amend. IV. 7



____________________________________________


7  Appellant’s suppression motion exclusively raised constitutional grounds,
and he did not invoke statutory remedies under the Act. See 18 Pa.C.S. §
5721.1(e) (“The remedies and sanctions described in this subchapter with
respect to the interception of wire, electronic or oral communications are the
only judicial remedies and sanctions for nonconstitutional violations of this
subchapter involving such communications.”). In his brief, he states that
“[T]he statutory exclusionary rule as set forth in § 5721(a) and (b) applies,
as does the constitutional exclusionary rule.” Appellant’s brief at 30. His
substantive argument is limited to constitutional grounds and we therefore
limit our examination to those arguments.



                                          - 15 -
J-E02004-17



        We separately analyze federal and state precedents with respect to

this issue, as “Although the wording of the Pennsylvania Constitution is

similar in language to the Fourth Amendment . . . we are not bound to

interpret the two provisions as if they were mirror images, even where the

text is similar or identical.” Commonwealth v. Edmunds, 586 A.2d 887,

895–96 (Pa. 1991) (footnote omitted).

                                     A

                             Fourth Amendment

        The United States Supreme Court has held that there is no Fourth

Amendment interest in information disclosed during conversations, even if

one of the citizens is actually an agent of the government.     In Hoffa v.

United States, 385 U.S. 293 (1966), the Court was asked to overturn a

conviction on the basis of a Fourth Amendment violation.      Briefly stated,

James Hoffa, the president of the International Brotherhood of Teamsters,

was on trial for another matter over a lengthy period of time. During that

trial, Edward Partin, a local Teamsters official, visited Hoffa’s hotel room.

Partin, who was under indictment for embezzlement, had agreed to act as an

informer for the Government. Partin engaged in multiple conversations with

Hoffa and his associates, which concerned schemes by Hoffa to bribe the

jury.    Partin thereafter disclosed the contents of those conversations to

federal agents. These conversations occurred at various locations, including




                                   - 16 -
J-E02004-17



Hoffa’s hotel. Partin testified at a later trial, where Hoffa was convicted of

attempting to influence a juror.

      Hoffa alleged that his Fourth Amendment rights were violated because

Partin failed to disclose his role as a government informer. Therefore, “by

listening to [Hoffa]’s statements Partin conducted an illegal ‘search’ for

verbal evidence.” Id. at 300. The Court disagreed, finding that Hoffa had

no Fourth Amendment interest in that which he voluntarily disclosed to

Partin.

      [I]t is evident that no interest legitimately protected by the
      Fourth Amendment is involved. It is obvious that the petitioner
      was not relying on the security of his hotel suite when he made
      the incriminating statements to Partin or in Partin's presence.
      Partin did not enter the suite by force or by stealth. He was not a
      surreptitious eavesdropper. Partin was in the suite by
      invitation, and every conversation which he heard was
      either directed to him or knowingly carried on in his
      presence. The petitioner, in a word, was not relying on the
      security of the hotel room; he was relying upon his misplaced
      confidence that Partin would not reveal his wrongdoing. As
      counsel for the petitioner himself points out, some of the
      communications with Partin did not take place in the suite at all,
      but in the ‘hall of the hotel,’ in the ‘Andrew Jackson Hotel lobby,’
      and ‘at the courthouse.’

      Neither this Court nor any member of it has ever expressed the
      view that the Fourth Amendment protects a wrongdoer's
      misplaced belief that a person to whom he voluntarily confides
      his wrongdoing will not reveal it.




                                     - 17 -
J-E02004-17



Id. at 302 (emphasis added, footnote omitted).        Thus, even within the

confines of the home, an individual has no privacy interest in whatever he

chooses to disclose voluntarily to his guests.8

        Hoffa and other cases discussed within its body precede the seminal

case of Katz v. United States, 389 U.S. 347 (1967), wherein the High

Court held that the Fourth Amendment was violated when the police

installed a listening device to the outside of a phone booth, which captured

Katz’s side of the phone conversations. The Court rejected the notion that a

Fourth Amendment search can only occur if there is a physical intrusion into

a constitutionally protected area, and held that the Government “violated

the privacy upon which he justifiably relied . . . and thus constituted a

‘search and seizure’ within the meaning of the Fourth Amendment.” Id. at

353.9     Thus, Katz addressed whether the individual had a reasonable

expectation of privacy inside the phone booth, which necessarily included

privacy in the contents of his conversations. Compare Smith v. Maryland,
____________________________________________


8 Hoffa’s argument was, in part, that his consent for Partin’s presence in his
quarters was given with the expectation Partin was not working on behalf of
the government.       The Court did not find that the statement was
“involuntary” as a result of that deception.

9 Justice Harlan’s concurring opinion, which was later adopted by a majority
of the Court, determined that an individual must demonstrate a reasonable
expectation of privacy, which requires an assessment of whether (1) the
individual exhibited a subjective expectation of privacy, and (2) whether that
expectation is one society is prepared to recognize as reasonable. Katz v.
United States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring).



                                          - 18 -
J-E02004-17



442 U.S. 735, 741 (1979) (pen register device that captured dialed phone

numbers was not a Fourth Amendment search as there was no reasonable

expectation of privacy; “[A] pen register differs significantly from the

listening   device   employed   in Katz, for     pen   registers   do   not   acquire

the contents of communications.”) (emphasis in original).

       Furthermore, the High Court has not definitively addressed whether

broadcasting an in-home conversation, as opposed to merely relating the

contents of the conversation as in Hoffa, violates the Fourth Amendment.

In United States v. White, 401 U.S. 745 (1971), a plurality of the Court

noted that “Hoffa . . . which was undisturbed by Katz, held that however

strongly a defendant may trust an apparent colleague, his expectations in

this respect are not protected by the Fourth Amendment when it turns out

that the colleague is regularly communicating with the authorities.” Id. at

749. White analyzed whether the outcome changes when an informer not

only   records   the   conversations   “but     instantaneously    transmits    them

electronically to other agents equipped with radio receivers.”          Id. at 750.

The plurality reexamined the prior precedents in light of Katz and concluded

that there was no constitutional difference between disclosing the contents

of the conversation and recording/transmitting the same.                Hence, the

defendant did not have a reasonable expectation of privacy in what was said

to a willing informer. The Court reasoned that since Hoffa permits an agent




                                       - 19 -
J-E02004-17



to write down what he hears, it follows that he may both record and transmit

the conversations.

     If the conduct and revelations of an agent operating without
     electronic   equipment       do   not   invade    the    defendant's
     constitutionally justifiable expectations of privacy, neither does a
     simultaneous recording of the same conversations made by the
     agent or by others from transmissions received from the agent
     to whom the defendant is talking and whose trustworthiness the
     defendant necessarily risks.

     Our problem is not what the privacy expectations of particular
     defendants in particular situations may be or the extent to which
     they may in fact have relied on the discretion of their
     companions. Very probably, individual defendants neither know
     nor suspect that their colleagues have gone or will go to the
     police or are carrying recorders or transmitters. Otherwise,
     conversation would cease and our problem with these
     encounters would be nonexistent or far different from those
     now before us. Our problem, in terms of the principles
     announced in Katz, is what expectations of privacy are
     constitutionally ‘justifiable’—what expectations the Fourth
     Amendment will protect in the absence of a warrant. So far, the
     law permits the frustration of actual expectations of privacy by
     permitting authorities to use the testimony of those associates
     who for one reason or another have determined to turn to the
     police, as well as by authorizing the use of informants in the
     manner exemplified by Hoffa and Lewis. If the law gives no
     protection to the wrongdoer whose trusted accomplice is
     or becomes a police agent, neither should it protect him
     when that same agent has recorded or transmitted the
     conversations which are later offered in evidence to prove
     the State's case.

Id. at 751–52 (emphasis added, citation omitted).

     Appellant, on the other hand, apparently sees no constitutional

distinction between Hoffa and Katz. He cites the following quotation from

Berger v. New York, 388 U.S. 41 (1967), as applying to the issue at hand:



                                    - 20 -
J-E02004-17



“Few threats to liberty exist which are greater than that posed by the use of

eavesdropping devices.”        Id. at 63.       This quotation has no applicability to

this case. Whether the CI recorded the conversations or not, Appellant still

disclosed information to an informer, who was free to tell the authorities

what he had learned. “It would be a dubious service to the genuine liberties

protected by the Fourth Amendment to make them bedfellows with spurious

liberties improvised by farfetched analogies which would liken eavesdropping

on a conversation, with the connivance of one of the parties, to an

unreasonable search or seizure.” White, supra at 750 (quoting On Lee v.

United States, 343 U.S. 747 (1952)).

       In summary, as a matter of Fourth Amendment law, there is no

constitutional issue when a person, such as the CI herein, enters the home

of a citizen and records the conversations. In those situations, the speaker

has voluntarily disclosed information, and the speaker cannot claim a

reasonable     expectation       of   privacy    in   either   the   information   or   a

simultaneous recording of that information.10             Therefore, no search occurs

when the conversations are captured on a recording device.

____________________________________________


10 Some federal decisions have held that the further intrusion of capturing
video evidence of what occurred inside the home, as opposed to merely
recording conversations, is permissible. See e.g. United States v.
Wahchumwah, 710 F.3d 862, 867 (9th Cir. 2013) (en banc) (“We are
persuaded that it is not ‘constitutionally relevant’ whether an informant
utilizes an audio-video device, rather than merely an audio recording device,
(Footnote Continued Next Page)


                                          - 21 -
J-E02004-17



                                               B

                                  Article I, Section 8

      The fact that the Fourth Amendment does not apply as a matter of

federal law does not end the matter. The States are free to impose greater

protections, and, as previously mentioned, our Supreme Court has directly

confronted the      issue   of in-home         recordings     under    the   Pennsylvania

Constitution in Brion, supra, which we now examine.

      In Brion, the police, with prosecutorial approval, sent a consenting

confidential informant to purchase marijuana from Michael Brion at his

residence and record the conversation. The Commonwealth had relied upon

18   Pa.C.S.    §   5704(2)(ii),     which,        as   previously    quoted,   permitted

interceptions upon prosecutorial approval and where one party to the

conversation consents.       Brion “filed a timely motion to suppress the tape

recording of the transaction between himself and the informant.”                   Id. at

287 (emphasis added). Our Supreme Court agreed, finding that compliance

with § 5704(2)(ii) under the circumstances resulted in an unconstitutional

search. First, the Court held that an individual has a reasonable expectation

of privacy with respect to the conversations under Article I, Section 8,

thereby departing from the foregoing federal precedents.

(Footnote Continued) _______________________

to record activities occurring inside a home, into which the informer has
been invited.”).



                                         - 22 -
J-E02004-17



      [T]he instant case involves conversations taking place in the
      sanctity of one's home. If nowhere else, an individual must feel
      secure in his ability to hold a private conversation within the four
      walls of his home. For the right to privacy to mean anything, it
      must guarantee privacy to an individual in his own home. . . .

      ....

      [W]e hold that an individual can reasonably expect that his right
      to privacy will not be violated in his home through the use of any
      electronic surveillance.

Id. at 289 (footnote omitted).       With respect to the fact that the Act

authorized the intercept, Brion declined to find the section wholly

unconstitutional but applied the construction that “interception pursuant to

18 Pa.C.S. § 5704(2)(ii) can only be deemed constitutional under Article 1,

Section 8 if there has been a prior determination of probable cause by a

neutral, judicial authority.”   Id. at 289.      As quoted in the foregoing

discussion, the Act was thereafter amended in response to Brion. Fetter,

supra.

      Thus, Brion stands for the proposition that a citizen has a reasonable

expectation of privacy that his conversations will not be recorded by his

guests, and therefore the actual recordings are subject to suppression.

“Because there was no determination of probable cause by a neutral judicial

authority, the consensual body wire violated Article I, Section 8 and the tape

recording of the transaction in Brion's home should have been suppressed.”

Id. at 289.




                                     - 23 -
J-E02004-17



      It does not, however, invariably follow that the information itself is

likewise   subject   to   suppression.    This        concept    was    discussed   in

Commonwealth v. Rekasie, 778 A.2d 624 (Pa. 2001). Rekasie was not

cited by the parties, but we believe that the case highlights the crucial

distinction between using an actual recording as substantive evidence versus

relying on the information itself for purposes of a search warrant.                 In

Rekasie, a confidential informant, Thomas Tubridy, informed the police that

Vincent Rizzo, a Florida resident, supplied cocaine to Kirk Rekasie.                A

prosecutor, without prior court approval, approved the recording of phone

conversations between Tubridy and Rekasie. The Court discussed whether

Rekasie    had   a   reasonable   expectation    of    privacy   in    his   telephone

conversations with Tubridy, as the Commonwealth relied on the concept of

disclosure to rebut that expectation.     Rekasie acknowledged that “[this]

analytic framework, which this court has applied in considering privacy

expectations . . . has been less than clear.” Id. at 628. Rekasie engaged

in a thorough analysis of disclosure, which rejected the analysis of White,

supra:

      This concept, that one does not have an expectation of privacy in
      information voluntarily    disclosed    to   another,   has     been
      consistently applied by the federal high court in denying
      assertions of expectations of privacy under the Fourth
      Amendment; yet, our court has not followed federal
      jurisprudence lock-step. While on occasion, this court has
      utilized the disclosure concept to vitiate an assertion of a privacy
      expectation, most notably in [Commonwealth v.]Blystone[,
      549 A.2d 81 (1988)], more recent case law makes clear that our

                                     - 24 -
J-E02004-17



     court has not strictly adhered to the federal tenet that an
     individual maintains no expectation of privacy in information
     disclosed to others. Thus, under Pennsylvania Constitutional
     jurisprudence, it is manifest that a citizen's expectation of
     privacy can extend, in some circumstances, to information
     voluntarily disclosed to others.

           ....

     In the context of a verbal communication, in Brion, our court
     held that Article I, Section 8 prevents police from sending a
     confidential informant into the home of an individual to
     electronically record his conversation by use of a body wire
     absent a prior determination of probable cause by a neutral
     judicial authority. In finding a constitutionally-recognized
     expectation of privacy, our court's primary focus was on the
     zone of privacy in the home and the face-to-face conversations
     taking place therein. The majority did not embrace an analysis
     based on the disclosure of information, which, as described
     above, and by the dissenters in Brion, would have resulted in no
     recognized expectation of privacy. Thus, contrary to the analysis
     utilized in White, our court, while still applying the Katz privacy
     expectation construct, found a legitimate expectation of privacy
     in face-to-face conversations conducted within one's home.

           ....

     In summary, unlike the United States Supreme Court, our court
     has declined to embrace a constitutional analysis under Article I,
     Section 8 that relies primarily upon a principle of disclosure. For
     over twenty years, our court has transcended such a limited
     analysis and has focused, even when information is voluntarily
     disclosed to another, on the test in Katz, i.e., both the person's
     actual expectation of privacy and the societal recognition of such
     an expectation of privacy as being reasonable-a construct which
     in this Commonwealth takes into account the circumstances of
     the situation surrounding the disclosure of information as well as
     the individual's conduct. We now turn to application of this
     standard.

     Applying the Katz privacy expectation construct that has
     evolved under this court's jurisprudence to the case sub
     judice, we find that while Rekasie might have possessed an

                                   - 25 -
J-E02004-17



      actual or subjective expectation of privacy in the telephone
      conversation with Tubridy, because of the nature of telephonic
      communication, it is not an expectation that society would
      recognize as objectively reasonable.

Id. at 629–31 (footnotes omitted). The Court in Rekasie opined that Brion

did not warrant a contrary result, because phone calls are “[q]ualitatively

different than a face-to-face interchange occurring solely within the home in

which an individual reasonably expects privacy and can limit the uninvited

ear[.]” Id. at 632. Therefore, Rekasie distinguished Brion and permitted

the introduction of the actual recorded conversations, based on the fact that

there was no reasonable expectation of privacy in the phone conversation.

      While some language in Rekasie appears to broadly embrace the

notion that an individual retains an expectation of the privacy in the

information itself, as expressed in the quotation “it is manifest that a

citizen's expectation of privacy can extend, in some circumstances, to

information voluntarily disclosed to others,” id. at 630, that observation was

dicta due to the fact that the Court held that Rekasie had no reasonable

expectation of privacy that his phone conversations would not be recorded.

Then-Chief Justice Castille, joined by now-Chief Justice Saylor, authored a

concurring opinion distancing himself from that dicta:

      My point of qualification concerns dicta in the majority opinion
      concerning whether and when a person may retain a reasonable
      expectation of privacy in the information itself that he discloses
      to others. Majority Op. at 629-31. With respect to this
      discussion, it is essential to recognize what is and is not at issue
      in this case. This Court does not face a claim that

                                     - 26 -
J-E02004-17



      the substance of appellant's telephone conversation with
      Tubridy was subject to suppression; i.e., there is no claim that
      Tubridy should be constitutionally precluded from repeating in
      court the specific words that he recalled appellant saying to him
      telephonically. Instead, here, as in Commonwealth v.
      Brion, 539 Pa. 256, 652 A.2d 287 (1994), Commonwealth v.
      Blystone, 519 Pa. 450, 549 A.2d 81 (1988), aff'd on other
      grounds, Blystone v. Pennsylvania, 494 U.S. 299, 110 S.Ct.
      1078, 108 L.Ed.2d 255 (1990), and Commonwealth v.
      Alexander, 551 Pa. 1, 708 A.2d 1251 (1998), the claim is that
      a tape recording of that conversation, made with Tubridy's
      express consent, should be excluded from evidence.

      The distinction is significant. In my view, the teaching
      in Commonwealth v. Blystone, respecting the nature of oral
      communications, remains controlling as to the expectation of
      privacy one may have in what one says to another. Citing with
      approval to authority from the United States Supreme Court in
      that Article I, § 8 case, Blystone noted that, “a thing remains
      secret until it is told to other ears, after which one cannot
      command its keeping. What was private is now on other lips and
      can no longer belong to the teller. What one chooses to do with
      another's secrets may differ from the expectation of the teller,
      but it is no longer his secret.” 549 A.2d at 87. Implicit in this
      observation about the very nature of privacy expectations in oral
      communications was the recognition that one's listeners can, and
      often do, repeat the content of a conversation to anyone they
      choose. That reality, in turn, suggests that, at least in the
      absence of some recognized privilege, the speaker cannot be
      said to possess any reasonable expectation that the contents of
      the conversation itself will remain private once the words are
      related to another.

Id. at 633–34 (Castille, C.J., concurring) (emphases in original).

      The instant case squarely presents the issue of whether a defendant is

entitled to preclude consideration of the substance of conversation,

assuming arguendo that the simultaneous recording of that conversation

occurred in violation of Appellant’s constitutional rights as set forth in Brion.



                                     - 27 -
J-E02004-17



                                       IV

                           Validity of the Affidavit

      More specifically, the question is whether the affidavit of probable

cause could lawfully include the information learned from Appellant’s

conversations with the CI, even if the conversations were unlawfully

recorded.     We hold that the information itself was not subject to

suppression, and that remains true even if all recordings after the first

violated Appellant’s rights under Article I, Section 8.

      Applying the foregoing precedents and principles, we find that the

Commonwealth received the information twice: once when the CI told the

officers that which Appellant voluntarily disclosed, and a second time when

the CI performed a search by capturing Appellant’s actual words on tape.

Brion and the Pennsylvania Constitution dictate that Appellant had a

reasonable expectation of privacy that his words would not be recorded, but

we find that Appellant had no reasonable expectation of privacy with respect

to the information itself, which he freely disclosed to the CI, who in turn

relayed the information to the authorities.

      Brion, and the Act’s implementation of that case, addresses only

whether there is a reasonable expectation of privacy that Appellant’s

conversations would not be recorded by his guests. This is evident from the

fact that the issue in Brion was an attempt to suppress the recording itself

as substantive evidence. We decline to extend an expectation of privacy to

                                     - 28 -
J-E02004-17



the information itself.      Appellant took the risk that the CI was acting on

behalf of the Commonwealth, and as a result had no reasonable expectation

of privacy in what he said and showed the CI.                  Hoffa, supra.         To take

Appellant’s argument to its logical conclusion, i.e. that Appellant had a

reasonable     expectation       of    privacy    in   the   actual    substance     of    his

conversations, then the Commonwealth needed prior judicial approval before

asking the CI to enter Appellant’s residence in the first instance. 11                    That

result    would    remarkably         expand     the   reach   of     Brion,   and    would

constitutionally prohibit the use of, inter alia, confidential informants and

undercover agents, without prior judicial approval.

         Thus, when we remove the recordings themselves from the equation,

the Commonwealth lawfully obtained everything Appellant relayed to the

CI.12    “[E]vidence . . . is potentially suppressible as fruit of the poisonous

____________________________________________


11 The Dissent states that this conclusion is incorrect, because “it is the face-
to-face communication in one’s home that is constitutionally and legislatively
protected from surreptitious electronic seizure.” Dissenting Opinion, at 2
n.1. If the communications, i.e., the actual words said, are protected in
their entirety, then it is unclear why a CI sent inside the home by direction
of the Commonwealth can repeat the words said to him absent prior judicial
approval of the entry into the home. We draw a distinction between a
search of those words as contained within the recordings versus a “search”
occasioned by the confidential informant hearing the words. We find that
Appellant had no reasonable expectation of privacy in the actual substance
of his conversations.
12  To the extent that it matters whether the CI actually related the
information, as opposed to simply supplying the recordings for police review
(Footnote Continued Next Page)


                                           - 29 -
J-E02004-17



tree stemming from unconstitutional police conduct. However, . . . any such

evidence may be admitted where the Commonwealth sufficiently proves that

it was . . . discoverable through an independent source.” Commonwealth

v. Santiago, 160 A.3d 814, 827 (Pa.Super. 2017). The independent source

in this case was Appellant’s voluntary disclosures to the CI. Therefore, the

search warrant did not rely upon evidence derived from an unlawful wiretap,

but rather the information disclosed to the authorities, which happened to

also be recorded. Therefore, it is incorrect to posit that the Commonwealth

derived its evidence from an unlawful wiretap, since the Commonwealth

knew the same information with or without the recordings.

                                               V

                        The Continuing Vitality of Brion

      We are, of course, mindful of the fact that this Court has no authority

to overrule Pennsylvania Supreme Court precedent.             In reaching our

conclusion, we do not hold that the multiple intercepts were consistent with

Brion and its interpretation of Article I, Section 8, an issue that both parties

ask us to reach. The parties presented reasoned arguments respecting that

issue. As Appellant notes, the Act was amended to codify Brion, and the

statutory language facially permits the Commonwealth to secure an open-
(Footnote Continued) _______________________

without debriefing, the affidavit of probable cause makes plain that the CI
frequently met with the investigating officers and discussed the contents of
his conversations, with certain details corroborated by the recordings.



                                         - 30 -
J-E02004-17



ended order authorizing in-home intercepts for an indefinite period of time.

On the other hand, Appellant’s proposed “one recording only” rule would

require the Commonwealth to secure a separate order if the target and the

consensual recorder happened to leave the home for a trip to the store and

returned to a residence.      The lack of statutory direction on this point is a

matter for the Legislature.

      We emphasize that in our holding today, we offer no opinion on

whether the recordings themselves violated Appellant’s constitutional rights

under Article I, Section 8. In the event that Appellant’s rights actually were

violated, suppression of the recordings themselves is no mere constitutional

consolation prize.    Obviously, playing a recorded statement of Appellant’s

own words, in his own voice, is far more probative and damaging than

offering a CI’s testimony as to the substance of the conversations.

Therefore, Brion places a check on the Commonwealth’s ability to wield a

defendant’s own words against him, a check that remains in place following

our decision today. We are concerned here only with whether Appellant was

entitled to suppress what the Commonwealth learned.

      Accordingly, for all the foregoing reasons, we decline to excise the

challenged material from the warrant, and the trial court did not err in

denying his motion.

                                        VI

              Whether the Anticipatory Warrant was Valid

                                      - 31 -
J-E02004-17



     We now address the remaining claim, which is that the anticipatory

search warrant failed to comply with the Fourth Amendment even with

consideration of all the information.    The standard of review for search

warrants, set forth supra, applies to these challenges. With respect to the

issue of anticipatory search warrants, the following additional principles

inform our analysis.

     When considering whether an anticipatory search warrant was
     supported by probable cause under the Fourth Amendment of
     the United States Constitution and Article I, Section 8 of the
     Pennsylvania Constitution, judicial review is confined to the
     averments contained within the four corners of the affidavit of
     probable cause. Further, “[w]hether a particular anticipatory
     warrant should or should not be approved . . . will depend upon
     the sufficiency of the averments in the individual case.”

Commonwealth v. Wallace, 42 A.3d 1040, 1048 (Pa. 2012) (footnotes

and citations omitted). In United States v. Grubbs, 547 U.S. 90 (2006),

the High Court established that anticipatory search warrants are not per se

unconstitutional. The Court explained:

     An anticipatory warrant is a warrant based upon an affidavit
     showing probable cause that at some future time (but not
     presently) certain evidence of crime will be located at a specified
     place. Most anticipatory warrants subject their execution to
     some condition precedent other than the mere passage of time—
     a so-called “triggering condition.” The affidavit at issue here, for
     instance, explained that execution of the search warrant will not
     occur unless and until the parcel containing child pornography
     has been received by a person(s) and has been physically taken
     into the residence. If the government were to execute an
     anticipatory warrant before the triggering condition occurred,
     there would be no reason to believe the item described in the
     warrant could be found at the searched location; by definition,



                                    - 32 -
J-E02004-17



       the triggering condition which establishes probable cause has not
       yet been satisfied when the warrant is issued.

Id. at 94 (cleaned up).13 As stated in Wallace, supra, the Grubbs decision

       established two requirements which an affidavit of probable
       cause in support of an anticipatory search warrant must meet
       under the Fourth Amendment: (1) there is probable cause to
       believe the triggering condition will occur; and (2) if the
       triggering condition occurs there is a fair probability that
       contraband or evidence of a crime will be found in a particular
       place. The high Court also held that the supporting affidavit
       must provide the magistrate with sufficient information to
       evaluate both aspects of the probable-cause determination.

Id. at 1049 (cleaned up).

       Appellant maintains that the instant application failed to establish the

first prong because there was no basis for a finding of probable cause that

“drugs might be on their way.” Appellant’s brief at 45. He argues that the

Commonwealth was required to establish the probability of a drug delivery

to Appellant’s residence.        “The affiant therefore sought to establish that

appellant Katona would obtain drugs[.]” Id. (emphasis in original).

____________________________________________


13 “Cleaned up” is a new parenthetical designed to “tell readers that they
have removed extraneous material for readability and guarantee that
nothing removed was important.”         See Metzler, Jack, Cleaning Up
Quotations (March 17, 2017). Journal of Appellate Practice and Process,
2018, Forthcoming. Available at http://dx.doi.org/10.2139/ssrn.2935374.
The superfluous material encompassed by the parenthetical includes
brackets, ellipses, quotation marks, internal citations, and footnote
references.




                                          - 33 -
J-E02004-17



      We disagree.   This case is not a typical anticipatory search warrant

case, since, as reflected in the foregoing quotations, the triggering condition

is usually the arrival of some illegal material, such as a package containing

child pornography or narcotics.    However, Appellant’s argument proceeds

from a flawed premise, as the triggering condition was not the receipt of

the drugs, but rather Appellant’s signal that he would deliver drugs to the

CI.

      Wallace, supra, establishes that anticipatory warrants are not limited

to the arrival of an item.      Therein, our Supreme Court reviewed an

anticipatory search warrant regarding the sale of drugs from a particular

residence.   The application for the search warrant relied upon information

from a CI that a black male known as Greg used a gold-colored Mercedes to

deliver narcotics. The application represented that the informant stated he

could purchase cocaine from Greg at a particular residence between the

hours of 7:00 p.m. and 10:00 p.m. The CI also provided Greg’s cell phone

number.

      Based on this information, an officer sought an anticipatory search

warrant for that residence. The affidavit set forth that further investigation

revealed that Gregory Wallace lived at the particular home, and a criminal

background check revealed that Wallace had listed in his papers the same

phone number supplied by the CI. The affidavit further stated that the CI

had reliably provided information in the past. The search warrant was to be

                                    - 34 -
J-E02004-17



executed upon the triggering condition of the sale of drugs at the residence.

The warrant was issued, and, on that same day, the CI entered the

residence and returned several minutes later with two bags of cocaine.

Authorities then executed the search warrant.

      Our   Supreme    Court   determined     that   the   anticipatory   warrant

application amounted to little more than an assertion that the informant

could arrange a drug sale, which is insufficient. In other words, the fact that

drugs were actually sold to the CI from Wallace’s residence said nothing

about whether the magistrate could lawfully conclude ex ante that probable

cause existed that the sale would occur. In this vein, Wallace emphasized

that the search warrant application gave no indication that the drugs would

be inside Wallace’s residence. The CI’s information revealed only that “Greg”

sold cocaine from his car, not his home, and the warrant did not provide any

details of “Greg’s” prior sales.   Moreover, the fact that the phone number

and address were linked to Wallace was of little value, as that information

was publicly available. Additionally, the police failed to confirm through their

own investigation that Wallace used his residence for selling drugs. Of note

to the issue at bar, the Court stated:

      There was no factual basis in the affidavit which established that
      the confidential informant had any past relationship with “Greg,”
      ever witnessed “Greg” in possession of drugs, or, critically, had
      been inside of Appellant's home recently and observed drugs
      stored there. Furthermore, there were no facts in the affidavit
      which suggested that the confidential informant had, at any
      time, personally purchased drugs from “Greg,” or witnessed

                                     - 35 -
J-E02004-17



      “Greg” selling drugs at any location, let alone at Appellant's
      home. In short, the affidavit contained only the informant's bare
      assertion that he could effectuate a controlled purchase at
      Appellant's home at a particular time.

Id. at 1050 (emphasis in original). Notably, Wallace did not suggest that

the Commonwealth would have to establish that Wallace’s home would

receive the drugs which were then sold. The case implicitly endorsed the

notion that the sale of drugs from a home could serve as a triggering

condition if sufficiently supported.

      In contrast to Wallace, the affidavit for the anticipatory search

warrant in this case supplied a wealth of information regarding the recent

presence of narcotics in Appellant’s residence, as well as Appellant’s prior

deliveries to the CI.      The application sets forth the details of four prior

occasions where Appellant supplied drugs to the CI, two of which occurred at

Appellant’s residence. Each time, Appellant would supply more drugs when

the CI paid for the prior deliveries.     The last three deliveries all occurred

within weeks of each other.        Thus, the application established a pattern

whereby Appellant would provide a fresh delivery of drugs upon payment for

the previous deliveries.

      Most significantly, the June 27, 2011 incident concluded with Appellant

telling the CI that additional drugs would be available on June 29, a

statement that was made after the CI provided payment for the last

delivery.   We find that a reviewing magistrate could determine that “(1)



                                       - 36 -
J-E02004-17



there is probable cause to believe the triggering condition will occur; and (2)

if the triggering condition occurs there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” Id. at 1049. While

the triggering condition largely overlaps with the second requirement, as

Appellant’s contact to the CI provided the basis to believe Appellant’s

residence contained the contraband, this is not a case, as in Wallace, where

the affidavit did little more than indicate that a drug sale could be arranged.

The search warrant application provided sufficiently specific information to

conclude there was probable cause to believe that Appellant would call the

CI on June 29, 2011, to supply more drugs. Therefore, we deny relief on

this ground.

      Judgment of sentence affirmed.

      Judge Olson, Judge Ott, Judge Stabile and Judge Dubow join this

opinion.


President Judge Gantman concurs in the result of this opinion.


Judge Lazarus files a dissenting opinion in which Judge Shogan joins.


President Judge Emeritus Bender did not participate in the consideration or

decision of this case.




                                     - 37 -
J-E02004-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2018




                          - 38 -